61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Jr., Petitioner,v.Charles A. WILLIAMS, Sr., Respondent.
No. 95-8021.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

On Petition for Permission to Appeal.  (CA-91-3850-3-17)
PETITION DENIED.
Thomas D. Crooks, Jr., petitioner pro se.  Hammond Allen Beale, Jr., Columbia, SC, for respondent.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
In accordance with 28 U.S.C. Sec. 1292(b) (1988), Thomas Crooks petitions this court for permission to appeal interlocutory orders of the district court.  We deny the petition.


2
The petition is untimely with regard to the first order, one that vacated a default judgment.  The petition was filed more than ten days after the entry of the order.  28 U.S.C. Sec. 1292(b).  The petition is insufficient to merit the exercise of discretion with regard to the second order, one denying Crooks's motion to compel settlement.  The district court order does not contain the statement required by Sec. 1292(b) and by Fed.  R.App. P. 5 that the order involves a controlling question of law on which substantial grounds for disagreement exist.  In fact, the submissions before the court reveal to the contrary--no such question exists.


3
Therefore, we deny the petition for permission to appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
PETITION DENIED.